department of the treasury washington dc person to contact telephone number refer reply to cc it a plr-104812-98 date date internal_revenue_service number release date index number taxpayer taxpayer’s ein taxpayer’s address legend x a b c d e lender lender lender state city state act state statute agreement q proposal m n year year year year year year year year year year year year year year dear this responds to taxpayer’s request for a private_letter_ruling dated date specifically taxpayer has requested a ruling that the termination of taxpayer’s power purchase agreement ppa pursuant to the agreement constitutes a compulsory or involuntary_conversion of its ppa within the meaning of sec_1033 and sec_1231 of the internal_revenue_code code taxpayer has also requested a ruling that the amount of any gain_or_loss required to be recognized by taxpayer in connection with the conversion of its ppa is a sec_1231 gain or sec_1231 loss taxpayer also requests rulings that the amounts paid to terminate certain agreements relating to its facility are deductible under sec_162 in the year paid conclusions the termination of the ppa pursuant to the agreement constitutes a compulsory or involuntary_conversion of the ppa within the meaning of sec_1033 and sec_1231 the amount of any gain_or_loss required to be recognized by taxpayer in connection with the conversion of its ppa will be treated as a sec_1231 gain or sec_1231 loss in accordance with the provisions of sec_1231 the amounts paid_by taxpayer to terminate certain agreements discussed below that were necessary for the operation of its facility are deductible under sec_162 taxpayer’s termination_payments that are deductible under sec_162 are deductible in the taxable_year in which the termination_payments were paid facts x is a regulated_public_utility furnishing electricity to various parts of state taxpayer is an independent power producer ipp that was organized in year for purposes of developing financing constructing and operating a q megawatt natural_gas fired cogeneration_facility facility at city in state the facility was placed_in_service in september year and is certified as a qualifying_facility qf under the public_utility regulatory policies act of u s c 824a as amended purpa and the implementing ferc regulations c f_r purpa requires electric utilities to purchase electricity from and enter into legally enforceable obligations with qfs in addition state enacted parallel provisions to purpa that obligated regulated public_utilities such as x to enter into long-term_contracts to purchase electricity from and granted additional rights to entities such as taxpayer that qualified under the state act as co-generation facilities or alternate energy production facilities the prices paid for electricity under these statutorily-mandated contracts were based upon projections of the costs that the regulated_public_utility otherwise would incur to meet its service requirements avoided costs these avoided costs were composed of in all cases variable costs associated with producing electricity and in some cases fixed costs associated with developing and constructing a facility if the regulated_public_utility did not have the generation capacity to meet the demand for electricity in december year x entered into a ppa with a who subsequently assigned the ppa to b and thereafter b assigned the ppa to taxpayer that was priced to reflect both the fixed and variable costs of producing electricity required to be purchased under the agreement for the output of taxpayer’s facility x was obligated to pay taxpayer an amount determined by reference to its long run avoided cost forecasts as set forth in certain state public service commission psc approved filings x’s year long run avoided costs were determined with reference to the fixed and variable costs that x would have incurred if it instead generated the quantity of electricity acquired from taxpayer or purchased the electricity elsewhere the price paid per kilowatt hour was based on the year long run avoided costs and was fixed for the initial pricing period of the ppa it was based on the parties’ estimate of x’s avoided costs over the term of the ppa at the time the legal_obligation was entered into taxpayer projected that the payments to be made to it under the ppa would cover both the fixed costs associated with the development construction maintenance and operation of the facility as well as certain other costs such as fuel and fuel transportation costs and variable operation and maintenance_costs associated with the production of electricity the ppa has a term of years during which term x is required to purchase from taxpayer percent of the electricity that taxpayer’s facility produces taxpayer is not required to produce any specified amount of electricity the ppa can be assigned by taxpayer to a third party with prior written notification to x at the time that the ppa was executed the price x was to pay for electricity was agreed to by taxpayer and x and was believed to be a fair price based on x’s projections of the costs it would otherwise have incurred over the term of the ppa however by mid-year x had projected that it had excess electric production capability and thus its new avoided costs rates and accordingly the prices it was required to pay new projects for electricity were substantially less than its year rates thus the price paid_by x pursuant to taxpayer’s ppa has for some time exceeded the state psc’s current approved rates initially x was able to recover its costs for electricity produced by and purchased from taxpayer and other ipps under its state psc-approved tariffs which included a fuel adjustment clause however x’s electricity rates are much higher than in other areas of the united_states due to the disparity between actual market electricity prices and the price paid for electricity under taxpayer’s ppa and other ppas the state psc and consumers pressured x to reduce its rates and move toward a competitive market as early as march year the state psc began to investigate methods to create competitive opportunities for state electricity consumers including x’s customers and requested that the utilities do the same pursuant to the state psc’s request x commenced negotiations with taxpayer and other ipps to reduce its cost for electricity purchased under those ppas as of april year x had renegotiated ppa agreements with of ipps that had ppas in an attempt to reduce its costs x sought to have rules adopted by the state psc which would permit x to curtail purchases of electricity from the ipps in april year x petitioned the state psc suggesting that such rules were necessary and stating that the currently available settlement opportunities with the ipps had been exhausted although the state psc did not adopt a formal curtailment plan in year it continued its efforts to encourage regulated public_utilities including x to develop a competitive electric market for state in response in october year x submitted a proposal entitled proposal to the state psc for reducing its electric rates to its customers stating that the differences with the ipps had not been resolved the proposal set forth several alternative ways to restructure the ppas including the taking by eminent_domain of the ipps’ electricity generating facilities and the curtailment of x’s obligations to purchase electricity generated by the ipps emphasizing that it was essential to the creation of a competitive market that ppas with a significant number of the unregulated ipps be restructured such that those generating units become independent suppliers competing in the wholesale spot market or become suppliers to customers directly in the proposal x stated that if negotiations with the ipps failed to produce the necessary cost savings it proposed to utilize its power of eminent_domain to acquire the generating units owned by the ipps with which it has ppas and subsequently resell them at auction in order to increase competition in the wholesale power market it also stated that it would soon initiate the process necessary to exercise its power of eminent_domain by filing a petition with the state psc the power of eminent_domain was delegated to x pursuant to state statute which provides that a n electric corporation shall have the power and authority to acquire such real_estate as may be necessary for its corporate purposes in the manner prescribed by the eminent_domain procedure law taxpayer believed that x would institute an eminent_domain proceeding against the facility unless x was otherwise able to reduce its payments to a significant number of ipps with which it had ppas after the proposal was made public x and certain of the ipps entered into negotiations x took no further action towards exercising its eminent_domain powers because of progress with the negotiations with the ipps during these negotiations x’s counsel stated to one of the ipps that if the negotiations were not successful x would have no way to restructure its markets and reduce its costs other than by commencing eminent_domain proceedings in may year the state psc issued an order describing its goals and strategies for restructuring state’s electric utility industry and stated that all possible efforts to reduce electric rates should be continued including efforts to reduce utility commitments under ipps contracts that include obligations for payments well above current wholesale prices it further stated that if the parties were unwilling to restructure these contracts voluntarily it would pursue policies to mitigate the impact of such contracts on rates subsequently in july year the state psc stated publicly that the ppas with the ipps were a major hurdle to lowering electric rates in state and achieving a competitive electric market two weeks after this public statement x made an offer to ipps to buy out their ppas those ipps retained an investment banking firm to evaluate x’s offer active negotiations between x and the ipps continued until december year when the negotiations stalled in december year the administrative law judge considering x’s request for curtailment of purchases from the ipps recommended that state utilities be allowed to curtail purchases although taxpayer’s ppa prohibits x’s curtailment of purchases taxpayer was still concerned that some action by x or government authorities could result in curtailment of electricity purchases to some degree in march year taxpayer and other ipps made a counterproposal to the x’s offer which became the basis for further negotiations in may year the state psc approved but did not issue a curtailment order which allowed x to reduce the quantity of electricity that it was required to purchase from certain ipps the ipps believed that the approval of the curtailment order was intended to place additional pressure on the negotiations with x in july year taxpayer and the other ipps signed the agreement which was subsequently amended five times in june year the transaction was consummated in accordance with the terms of the amended agreement pursuant to the amended agreement consideration in the aggregate of dollar_figurem cash and n shares of x common_stock would be available for ipps to elect from taxpayer received cash and stock in consideration for terminating its ppa taxpayer’s ppa will be terminated but it will have the right to maintain its status as a state qf the right to wheel its output to third parties and the right to have x act as an agent for sales of its electricity to the state electric power pool taxpayer represents that x had threatened during negotiations to pursue eminent_domain actions against the ipps’ facilities including taxpayer’s facility if the restructuring negotiations were not successful in november year x informed the state psc that it had not pursued the exercise of its power of eminent_domain due to the progress in negotiations with the ipps but that it would take necessary measures including exercise of its power of eminent_domain if the restructuring pursuant to the agreement was not effected based on x’s actions taxpayer states that it had a reasonable belief that a threat_or_imminence_of_condemnation existed against its facility taxpayer further represents that if x had condemned its facility the ppa would have been unenforceable and wholly worthless and that it could not have sold electricity to x pursuant to the terms of the ppa taxpayer represents that the ppa was site-specific because that the ppa is limited to the purchase and sale of electricity produced and delivered by the facility referenced in the ppa thus if taxpayer’s facility were taken by x pursuant to its eminent_domain powers taxpayer could not sell electricity to x pursuant to the terms of the ppa nor could it assign its ppa to a third party for value because the third party could not sell electricity to x pursuant to the terms of the ppa taxpayer further represents that one of the requirements for qf status is that the facility must be owned by a person not primarily engaged in the generation or sale of electric power other than electric power solely from cogeneration facilities or small power production facilities thus once x an electric utility acquired the facility the facility would lose its qf status which is required by the ppa to be maintained if the qf status is not maintained x has the option of terminating the ppa and it would have terminated the ppa it is also represented that if x had acquired taxpayer’s facility it would have auctioned the facility and the new owner of the facility could not have sold power to x pursuant to the ppa but would have to abide by new pricing protocols in the competitive market taxpayer sold its assets including the facility in december year because the termination of its ppa severely restricted or eliminated the economic viability of operating the facility under then current market conditions taxpayer has not treated the ppa as a separate and distinct asset on its books_and_records costs associated with acquiring the ppa such as attorney’s fees and other related costs have been capitalized into a general asset category and amortized accordingly taxpayer entered into an energy services agreement dated october year and expiring in august year with renewals with c the energy services agreement as a result of the restructuring taxpayer terminated the energy services agreement and made a cash termination_payment to c taxpayer entered into a new energy services agreement with c which expired on or about february year taxpayer continues to provide energy services to c on an as needed basis at arm’s length rates taxpayer entered into a fuel supply agreement dated as of march year and expiring in year with renewals with d the fuel supply agreement under the fuel supply agreement taxpayer may take an amount of natural_gas needed to operate the facility at approximately percent of daily capacity and taxpayer is obligated to take-or-pay for a minimum annual amount of natural_gas as a result of the restructuring taxpayer terminated the fuel supply agreement and made a cash termination_payment to d taxpayer entered into a gas master agreement with d which outlines the mechanics of any future gas sales between such parties under this gas master agreement neither taxpayer nor d has any obligation to buy or sell any quantity of natural_gas taxpayer also entered into a fuel transportation agreement dated as of september year and expiring in year with e the fuel transportation agreement under this agreement e manages the fuel transportation and delivery contracts applicable to the facility as a result of the restructuring taxpayer terminated the fuel transportation agreement and made a cash termination_payment to e taxpayer does not intend to enter into a new fuel transportation agreement with e or another party taxpayer entered into a financing agreement dated july year with lender lender and lender the financing agreement relating to the construction and operation of the facility as a result of the restructuring taxpayer repaid the loan made under the financing agreement pursuant to a termination agreement taxpayer entered into an interest rate and currency exchange_agreement dated november year and expiring in year with lender the interest rate hedge_agreement pursuant to the interest rate hedge_agreement taxpayer entered into an interest_rate_swap with the counterparty under the swap the counterparty was obligated to pay taxpayer amounts calculated by reference to a variable interest rate upon a notional_principal_amount and taxpayer was obligated to pay the counterparty amounts at a specified fixed interest rate in respect of that notional_principal_amount the swap was entered into primarily to reduce taxpayer’s interest rate risk with respect to its variable interest rate payments under the construction loan for the facility the variable interest rate payments under the swap are indexed in the same manner as the variable rate payments on the underlying borrowing the notional_principal_amount of the interest_rate_swap is approximately equal to the outstanding loan balance on the underlying debt the swap thus acts to convert the underlying variable rate obligation into a fixed rate obligation protecting taxpayer from an increase in interest rates taxpayer did not identify the interest_rate_swap and the interest rate caps under the interest rate hedge_agreement as a hedging_transaction during the period described by sec_1_221-2 of the income_tax regulations in march year taxpayer’s tax_matters_partner conducted an internal review of all outstanding derivative contracts and discovered its failure to identify the interest rate hedge_agreement as a hedging_transaction that same month the tax_matters_partner prepared a file memorandum indicating its failure to identify the interest rate hedge_agreement as a hedging_transaction the memorandum further indicated taxpayer’s desire to treat this contract as a hedging_transaction as well as taxpayer’s belief that its failure to identify the contract as a hedging_transaction was inadvertent in year as a result of the restructuring taxpayer terminated the interest rate hedge_agreement and made a cash payment to the counterparty law and analysis whether the termination of taxpayer’s ppa pursuant to the agreement constitutes a compulsory or involuntary_conversion of its ppa within the meaning of sec_1033 and sec_1231 sec_1033 provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money the gain if any shall be recognized except to the extent hereinafter provided in this paragraph sec_1033 provides that if a taxpayer during the period specified in sec_1033 for the purpose of replacing the property so converted purchases other_property similar_or_related_in_service_or_use to the property so converted then at the taxpayer’s election the gain shall be recognized only to the extent that the amount_realized upon such conversion regardless of whether such amount is received in one or more taxable years exceeds the cost of such other_property sec_1 a of the regulations provides in part that an involuntary_conversion may be the result of the destruction of property in whole or in part the theft of property the seizure of property the requisition or condemnation of property or the threat or imminence of requisition or condemnation of property revrul_63_221 1963_2_cb_332 establishes the criteria necessary for the existence of a threat_or_imminence_of_condemnation based on the taxpayer’s reasonable belief generally the threat_or_imminence_of_condemnation exists when a property owner is informed either orally or in writing by a representative of a governmental body or public official authorized to acquire property for public use that such body or official has decided to acquire the owner’s property and the owner has reasonable grounds to believe from the information conveyed to him by such representative that the necessary steps to condemn the property will be instituted if a voluntary sale is not arranged revrul_74_8 1974_1_cb_200 modifying revrul_63_221 provides that a threat_or_imminence_of_condemnation may exist where the purchaser a public_utility lacked actual condemnation authority prior to or at the time of the sale but it generally could readily obtain the power to condemn by application to the appropriate state official authority in the event that a voluntary sale was not arranged and there was no reason to believe that such power to condemn the land purchased would be denied revrul_59_361 1959_2_cb_183 recognized the economic unit theory of 30_tc_741 acq 1959_2_cb_5 the taxpayer in masser owned a freight terminal and the parking lots across the street from the terminal that were necessary for its operation the parking lots were condemned and the taxpayer being unable to secure adequate replacement lots in the same vicinity sold the freight terminal the proceeds of the sale of the freight terminal together with the proceeds from the condemnation of the parking lots were reinvested in a similar terminal and parking facilities suitable for the taxpayer’s business the court allowed involuntary_conversion treatment for the terminal proceeds and the parking lot proceeds on the theory that the two properties were used as an economic unit accordingly the service stated that where all the facts and circumstances show a substantial economic relationship between the condemned property and the other_property sold by the taxpayer so that together they constituted one economic property unit such as existed in the masser case involuntary_conversion treatment for the proceeds of the voluntary sale will be permitted revrul_82_147 1982_2_cb_190 held that the sale of the taxpayer’s fishing resort due to an act of congress declaring the area in which it is located a boundary waters canoe area wilderness constituted an involuntary_conversion the act prohibited the use of motorboats with motors of greater than horsepower on the lake the restriction on horsepower of motorboats effectively denied the taxpayer the former economic use of its resort the act gave an affected resort owner the option to require the government to purchase the resort at its fair_market_value without regard to the restriction the restriction together with the provision authorizing purchase effectively constituted a taking of the property upon payment of fair compensation the actions of the state psc and x with regard to the establishment of a competitive electricity market for state provide notice to taxpayer as well as a reasonable basis for taxpayer to conclude that x would pursue its threat to condemn taxpayer’s facility if taxpayer did not renegotiate its ppa further it is clear that x had the authority under state statute to commence eminent_domain proceedings against taxpayer’s facility taxpayer’s representations regarding the relationship between its ppa and its facility establish that the property converted the ppa bears a substantial economic relationship to the threatened property the facility against which x has taken actions that constitute a threat_or_imminence_of_condemnation further if x were to condemn the facility this action would damage completely the value of the ppa to taxpayer thus although x’s threat of condemnation was made to taxpayer’s facility because the facility and the ppa form an economic unit the termination of taxpayer’s ppa pursuant to the agreement constitutes an involuntary_conversion made under a threat_or_imminence_of_condemnation by x of the ppa whether the amount of any gain_or_loss required to be recognized by taxpayer in connection with the conversion of its ppa is a sec_1231 gain or sec_1231 loss sec_1231 prescribes in part the treatment of certain gains from involuntary_conversions sec_1231 provides that the term sec_1231 gain means any recognized gain from the compulsory or involuntary_conversion as a result of destruction in whole or in part theft or seizure or an exercise of the power of requisition or condemnation or the threat or imminence thereof into other_property or money of property used in a trade_or_business or any capital_asset which is held for more than year and is held in connection with a trade_or_business or a transaction entered into for profit see also sec_1231 losses under sec_1231 if sec_1231 gains for the year exceed sec_1231 losses they are treated as long-term_capital_gains and losses if sec_1231 losses exceed sec_1231 gains they are treated as ordinary gains and losses the provisions in sec_1231 that deal with involuntary_conversions provide a statutory_sale or exchange for such transactions so that they may qualify for potential capital_gain treatment depending on the netting of gains and losses under sec_1231 these provisions were added by congress in part to supplement what is now sec_1033 and are generally interpreted in a similar manner see h_rep_no 77th cong 2d sess 1942_2_cb_372 conf_rep no 77th cong 2d sess 1942_2_cb_701 cf rev_rul 1953_2_cb_36 treatment of severance_damages under sec_1231 accordingly any gain_or_loss recognized by taxpayer in connection with the conversion of its ppa will be treated as a sec_1231 gain or sec_1231 loss whether taxpayer may deduct under sec_162 the amounts paid to terminate the energy services agreement fuel supply agreement fuel transportation agreement and interest rate hedge_agreement sec_162 provides in part that taxpayers may deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business further sec_1_162-1 provides in part that deductible business_expenses include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_263 and a provide that taxpayers may not deduct amounts paid for new buildings or for permanent improvements or betterments made to increase the value of any property or estate or any amount expended in restoring property or making good the exhaustion thereof for which an allowance is or has been made sec_1221 defines the term capital_asset as property held by a taxpayer whether or not connected with the taxpayer’s trade_or_business prior to its amendment by the ticket to work and work incentives improvement act of p l enacted on date sec_1221 - generally excludes from this definition five classes of property inventory depreciable_property and real_property used in the taxpayer’s business certain types of intellectual_property accounts and notes receivable acquired in the ordinary course of the taxpayer’s business and certain united_states government publications sec_1_1221-2 provides rules governing the character of hedging gains and losses this regulation generally applies to all open taxable years sec_1_1221-2 generally provides that the term capital_asset does not include property that is part of a hedging_transaction as defined in sec_1_1221-2 sec_1_1221-2 defines a hedging_transaction to include a transaction that a taxpayer enters into in the normal course of its trade_or_business primarily to reduce risk of interest rate fluctuations with respect to borrowings made or to be made or ordinary obligations incurred or to be incurred by the taxpayer sec_1_1221-2 provides rules for identifying a hedging_transaction and the item or risk being hedged a taxpayer that enters into a hedging_transaction must identify it as a tax hedge before the close of the day on which the taxpayer enters the transaction sec_1_1221-2 in addition the taxpayer must identify the item being hedged substantially contemporaneously with entering into the hedging_transaction sec_1_1221-2 in general failure to identify a hedging_transaction in accordance with the regulations prohibits a transaction from being treated as a tax hedge therefore the character of gain_or_loss from the transaction is determined without reference to whether the transaction is a surrogate for a noncapital_asset or otherwise serves the function of a hedge sec_1_1221-2 however if the taxpayer’s failure to identify the hedging_transaction was due to inadvertent error and certain other requirements are met the taxpayer may treat the gain_or_loss from the transaction as ordinary gain_or_loss sec_1_1221-2 these identification rules apply to transactions entered into after date or to transactions entered into before date and still in existence on date sec_1_1221-2 in the case of a hedging_transaction entered into before date an identification is generally timely if made by the close of business on date sec_1_1221-2 in certain instances the courts have allowed taxpayers to currently deduct amounts paid to terminate burdensome and uneconomic contracts see eg 237_f2d_901 7th cir amounts incurred by taxpayer to free itself from an unprofitable agency contract were deductible 171_fsupp_943 ct_cl cash paid and the fair_market_value of stock surrendered to relieve the taxpayer of its obligation under supply contract was deductible business_expense stuart co v commissioner t c memo big_number aff’d 195_f2d_176 9th cir an amount allocable to the cancellation of an onerous supply contract was deductible as an ordinary and necessary business_expense 30_bta_114 aff’d 79_f2d_394 9th cir amount_paid to terminate an unsatisfactory waste disposal contract was a currently deductible business_expense in addition both the courts and the service have maintained that amounts paid solely to reduce or eliminate future costs are also deductible see eg 101_tc_581 amounts paid to majority shareholder to compensate her for refraining from causing a royalty rate increase were currently deductible revrul_95_32 1995_1_cb_8 expenditures incurred by a public_utility for the implementation and operation of energy load management programs are currently deductible revrul_94_77 1994_2_cb_19 supreme court’s decision in 503_us_79 does not affect the treatment of severance payments made by a taxpayer to its employees as business_expenses that are generally deductible although the interest_rate_swap meets the definition of a hedging_transaction within the meaning of sec_1_1221-2 taxpayer did not timely identify the swap in accordance with sec_1_1221-2 under sec_1_1221-2 failure to identify generally prohibits the transaction from being treated as a tax hedge unless the failure was inadvertent and other requirements are met the issue here is the meaning of the term inadvertent error in the context of sec_1 f ii the issue is a novel one sec_1_1221-2 does not define the term in the absence of a specific definition in the regulations the term inadvertent error should be given its ordinary meaning see 601_f2d_365 8th cir the words of regulations should be interpreted where possible in their ordinary everyday senses 345_f2d_476 8th cir the ordinary meaning of the term inadvertence is an accidental oversight a result of carelessness black’s law dictionary 7th ed after applying the applicable regulations to the facts and representations of this ruling_request we conclude that taxpayer’s failure to identify the interest_rate_swap was due to inadvertent error within the meaning of sec_1_1221-2 taxpayer paid the termination_payments to terminate certain of its long-term contractual obligations with respect to operation of its facility and therefore reduce its future costs further because taxpayer’s failure to identify the swap was inadvertent the interest rate hedge_agreement constitutes a hedging_transaction within the meaning of sec_1_1221-2 accordingly the amounts paid_by taxpayer to terminate the energy services agreement fuel supply agreement fuel transportation agreement and interest rate hedge_agreement are deductible expenses under sec_162 in which taxable_year may taxpayer deduct the termination_payments for the energy services agreement fuel supply agreement fuel transportation agreement and interest rate hedge_agreement sec_461 provides generally that the amount of any deduction shall be taken for the taxable_year which is the proper year under the method_of_accounting used in computing taxable_income sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_461 provides generally that in the case of liabilities other than those described in sec_461 b and c economic_performance occurs at the time determined under the regulations prescribed by the secretary sec_1_461-1 provides generally that under the accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-4 provides that in the case of liabilities described in paragraphs g through of this section economic_performance occurs when and to the extent that payment is made to the person to which the liability is owed sec_1_461-4 provides that payment to a particular person is accomplished if sec_1_461-4 is satisfied and a cash_basis taxpayer in the position of that person would be treated as having actually or constructively received the amount of the payment as gross_income under the principles of sec_451 sec_1_461-4 through g set out specific liabilities for which payment is economic_performance in general these liabilities include those arising under a workers compensation act or out of any tort breach of contract or violation of law liabilities to pay rebates or refunds liabilities to provide awards prizes or jackpots liabilities arising out of the provision to the taxpayer of insurance warranty or service contracts and liabilities of a taxpayer to pay taxes sec_1_461-4 provides that in the case of a taxpayer’s liability for which economic_performance rules are not provided elsewhere in this section or in any other regulation revenue_ruling or revenue_procedure economic_performance occurs as the taxpayer makes payment in satisfaction of the liability to the person to whom the liability is owed on the date that the energy services agreement fuel supply agreement fuel transportation agreement and interest_rate_swap agreement were terminated taxpayer’s liability became fixed and the amount of each liability could be determined with reasonable accuracy under sec_1_461-1 further taxpayer’s liability to compensate the other party to each of these terminated agreements constitutes a liability for which economic_performance rules are not provided elsewhere in sec_1_461-4 of the regulations in any other regulation revenue_ruling or revenue_procedure thus pursuant to sec_1_461-4 economic_performance occurred when taxpayer made the termination_payment to the other party to each of these terminated agreements based on the foregoing analysis taxpayer may deduct termination_payments for the energy services agreement fuel supply agreement fuel transportation agreement and interest rate hedge_agreement in the taxable_year in which the termination_payment was paid with respect to each agreement based on taxpayer’s representations and the above analysis we rule as follows the termination of the ppa pursuant to the agreement constitutes a compulsory or involuntary_conversion of the ppa within the meaning of sec_1033 and sec_1231 the amount of any gain_or_loss required to be recognized by taxpayer in connection with the conversion of its ppa will be treated as a sec_1231 gain or sec_1231 loss in accordance with the provisions of sec_1231 the amounts paid_by taxpayer to terminate the energy services agreement fuel supply agreement fuel transportation agreement and interest rate hedge_agreement are deductible under sec_162 taxpayer’s payments to terminate the energy services agreement fuel supply agreement fuel transportation agreement and interest rate hedge_agreement are deductible in the taxable_year in which the payments were paid except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives by sincerely associate chief_counsel income_tax accounting kelly e alton senior technician reviewer branch enclosures copy copy of ruling
